 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD-United States Steel Corporation,Texas WorksandUnited Steelworkers of America,District 37,AFL-CIO, CLC. Case 23-CA-998025. September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONUpon a charge filed by ' the -Union 13 March1985, the General Counsel of the National LaborRelations Board issued a complaint r April 1985against theCompany,the Respondent,alleging thatithas violated Section 8(a)(5) and (1) of the Na-tional Labor Relations Act.The complaint alleges that on 16 January 1985,following a Board election in , Case 23-RC-5239,the Union was certified as the exclusive collective-bargaining representative of the Company's em-ployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint fur-ther alleges that since 23 January 1985 the Compa-ny has refused to bargain with the Union. On 15April 1985 the Company filed its answer admittingin part and denying in part the allegations in thecomplaint.On 8 May 1985 the General Counsel filed aMotion for Summary Judgment. On 9 May 1985the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted." The Companydid not file a response.Ruling on Motion for Summary JudgmentIn its answer to the complaint the Companyadmits its refusal to bargain and to furnish informa-tion that is necessary and relevant to the Union'srole as bargaining representative. The Companydenies, however, that the unit of employees certi-fied in the representation proceeding is appropriate.The General Counsel argues thatallmaterial issueshave been previously decided. We agree with theGeneral Counsel.-Our review of the record,, including Case 23-filed by the Union on 22 October 1984. A hearingwas held, and the Regional Director issued a deci-sion and direction of election. The Company filed arequest for review of the Regional Director's deci-iOn 13May 1985 the Board issued an order correcting its 9 May 1985order.-276 NLRB No. 82sion, contending that the inclusion of accounts pay-able clerks, process observers, and dispatchers inthe bargaining unit rendered it inappropriate. TheCompany's, request for review was denied, by theBoard..-An. election was held 4 January 1985, andtheRegionalDirector issued a Certification ofRepresentation on-16 January 1985.By letter dated 17 January 1985, the Union re-quested the' Company to. bargain and to furnish it .certain information about the terms and conditionsof employment. On 23 January 1985 the Company'acknowledged receipt of the bargaining demandand information request, but refused to comply. Inso doing, the Company asserted that the certifiedunit of clerical and technical employees is not ap-propriate under the Act.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding.. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearingany newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision . made in the representationproceeding. There are no factual issues regardingtheUnion's request for information because theCompany, in its'answer to the complaint, admittedthat it refused to furnish the information.2Wetherefore find that the Company has not, raised anyissue that is properly litigable in this unfair laborpractice proceeding.Accordinglywe grant theMotion for Summary Judgment.3 . -2The Unionrequested the name, classification,department,and rate ofpay of each unit employee, each unit employees' date of hire,the rates ofpay for all jobclassifications, including trainee rates, progression sched-ules, job evaluation plans, incentiveplans, the Employer'spractices withrespect toovertime pay, report-in pay, call-in pay, and shift differentials,a list of all fringebenefitsand all other employee benefits in effect, acopyof insurance plans, pension plans, and other programsin effect forunit employees, and acopy of company rulesthat unit employees are tofollow,including predetermined disciplinary penaltiesfor violationsThe .Company denied that portion of the complaintwhichalleged that the re-quested information was necessary and relevant to theUnion's perform-ance of its function as, the exclusive bargaining representative of unit em-ployeesHowever, itiswell establishedthat suchinformation is presump-tively relevant for the purposesof collectivebargainingMobay ChemicalCorp,233 NLRB 109, 110 (1977) Accordingly,the Respondent's denialis insufficient to raise issues warranting a hearing3Member Babson did not participate in the underlying representationproceeding In joining his colleagues in grantingtheGeneral Counsel'sMotion for Summary Judgment, he does so because the Respondent isnot entitled to litigate in this proceeding issueswhichcould have beenlitigated in the underlying representation proceeding UNITED STATES STEEL CORPOn the entire record, the Board makes the 'fol-lowingFINDINGSOF FACT -1.JURISDICTIONThe Company, a Delaware corporation, manu-factures and processes steel products at its facilityinBaytown, Texas, where it annually sells andshipsproducts, goods, and materials valued inexcess of $50,000 directly from its facility 'to pointslocated outside the State of Texas. We find that .theCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 4' January 1985 theUnion was certified 16 January 1985 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All clerical and technical-employees, including'process observers, 'regional systems employees,accounts payable clerks and. -dispatchers em-ployed by the Employer at its Baytown, Texasplant, but excluding all other employees, in-cluding all production.and maintenance em-ployees,confidentialemployees,guards,watchmen . and supervisors as defined in theAct.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 17 January 1985 the Union-has requestedthe Company to bargain and to furnish certain in-formation, and since 23 January 1985 the Companyhas refused.We find that this refusal constitutes anunlawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act. -CONCLUSIONS OF LAWBy refusing on and after 23 January 1985 to fur-nish information and to bargain with the Union asthe exclusive collective-bargaining representativeof employees in the appropriate unit, the Companyhas engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6)-and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order,it615to cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understandingin -asignedagreement,and, further, to provide -the Union, on request,` in-formation necessary for collective bargaining.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod 'provided by law, we-shall construe -the ini-tial period of the certificationas beginningthe datetheRespondent begins- to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. '328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965)..ORDERThe National Labor Relations Board orders thatthe Respondent, United States Steel Corporation,Texas Works,' Baytown, Texas, its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Refusing to bargain with United Steelworkersof America, District 37, AFL-CIO, CLC as the ex-clusive bargaining representative of the employeesin the bargainingunit. -(b) In any, like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understandingin a signed agreement,and provide the Union, on request, informationnecessary for collective bargaining as it requestedin its 17 January 1985 letter:All clerical and technical employees, includingprocess observers, regional systems employees,account payable clerks and dispatchers em-ployed by the Employer at its Baytown, Texasplant, but excluding all other employees, in-cluding all productionand maintenance em-ployees,confidentialemployees,guards,watchmen and, supervisors as defined in theAct.(b) Post at its facility in Baytown, Texas, copiesof the attached notice marked "Appendix. 1144 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order-of the Na-Continued 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the notice, on forms provided by the Re-gionalDirector for Region 23, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.tional LaborRelationsBoard"shall read"Posted Pursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Orderof theNation-alLaborRelationsBoard."APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain with UnitedSteelworkers of America,District37,AFL-CIO,CLC as theexclusive representative of the employ-ees in the bargaining unit.WE WILL NOTin any like or related mannerinterferewith, restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All clerical and technical employees,includingprocess observers,regional systems employees,accounts payable clerks,and dispatchers em-ployed by theEmployer at its Baytown, Texasplant,but excluding all other employees, in-cluding all production and maintenance em-ployees,confidentialemployees,guards,watchmen and supervisors as defined in theAct.WE WILL, onrequest,furnish the Union, as it re-quested in its 17 January 1985 letter, the informa-tion that is relevant and necessary to its rule as theexclusive bargaining representative of the employ-ees in the bargaining unit.UNITED STATES STEEL CORPORA-TION, TEXAS WORKS